Citation Nr: 1146098	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  07-23 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to July 1958.

This matter comes before the Board of Veterans' Appeals (BVA) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2009, the Board denied the appeals.  In June 2011, the Veterans Claims Court reversed the Board's decision and remanded the case for further adjudication.  

In November 2011, the Veteran's attorney submitted a letter requesting remand for a VA examination.  This request appears to be related to the assignment of disability ratings.  The Court's order reversed the Board's decision and granted service connection.  Disability ratings have not been assigned by the RO in the first instance.  Accordingly, any issue involving rating hearing loss and tinnitus has not been adjudicated; such issues are not in appellate status and not properly before the Board at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A February 2009 RO rating decision denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  

2.  In June 2009, the Board denied service connection for bilateral hearing loss and tinnitus.  

3.  In June 2011, the Court reversed the Board's decision and ordered that service-connected be granted for bilateral hearing loss and tinnitus.



CONCLUSIONS OF LAW

1.  Pursuant to the June 2011 Memorandum Decision, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).  

2.  Pursuant to the June 2011 Memorandum Decision, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for bilateral hearing loss and tinnitus was denied by a February 2009 RO rating decision.  The Veteran appealed this decision.  In June 2009, the Board denied the appeals.  

The Veteran appealed to the Veterans Claims Court.  In June 2011, the Court reversed the Board's March 2009 decision and remanded the matter to the Board because " service connection for hearing loss and tinnitus is warranted in this case."  This decision effectuates the Court's order.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


